PER CURIAM.
We affirm the defendant’s conviction for resisting an officer in the lawful exercise of *778his legal duty upon a holding that under Section 843.01, Florida Statutes (1981), a • person may be convicted by showing an offer to do violence, see Scullock v. State, 377 So.2d 682 (Fla.1979), and the defendant’s acquittal on a separate count of aggravated battery upon the officer is not legally inconsistent with such a conviction. Courson v. State, 414 So.2d 207 (Fla.3d DCA 1982).
Affirmed.